       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 1 of 25



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12

13
     JACKIE FITZHENRY-RUSSELL, on behalf of            Case No. 5:17-cv-00603-EJD
14   herself, the general public and those similarly
     situated,
15
                       Plaintiffs,                     [PROPOSED] ORDER GRANTING FINAL
16                                                     APPROVAL OF CLASS ACTION
                                                       SETTLEMENT
            v.
17
                                                       DATE:      October 3, 2019
     The COCA-COLA COMPANY.,
18                                                     TIME:      9:00 am
                       Defendant.                      CTRM:      4, 5th Floor
19                                                     JUDGE:     Hon. Edward J. Davila
20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT; AWARDING
                              FEES AND COSTS; AND ENTERING JUDGMENT
         Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 2 of 25



 1            Plaintiffs Jackie Fitzhenry-Russell, David Swartz, Ashley Salcedo, Scott Miller, Isabelo

 2 Pascual, Florin Carlin, and Kristina Hoffman (“Class Representatives”) have moved the Court for
 3 final approval of a proposed class action settlement with Defendant The Coca-Cola Company
 4 (“Defendant”), the terms and conditions of which are set forth in the Settlement Agreement filed
 5 with the Court on May 9, 2019 (“Settlement Agreement”) (Dkt. 84-3, Ex. 1). 1 For the reasons
 6 described more fully below, the Court GRANTS final approval of the Settlement.
 7                                       PROCEDURAL HISTORY

 8            This case concerns the marketing and labeling of Seagram’s ginger ale (“Products”) from

 9 April 1, 2013 to June 13, 2019 (“Class Period”). The procedural history is summarized in the
10 Order Granting Preliminary Approval (Dkt. 89.)
11                               SUMMARY OF SETTLEMENT TERMS

12            Under the Settlement Agreement, Defendant is stipulating to a nationwide injunction that

13 requires it to remove the phrase “Made with Real Ginger” from all Labeling of any Seagram’s
14 Ginger Ale (collectively, the “Products”).      Defendant may, however, continue to use any of the

15 following words and phrases on the Products’ labeling: “ginger,” “real ginger,” or “natural
16 ginger,” in combination with one of the following three words: “taste,” “extract,” or “flavor,” all
17 as more fully described herein.
18            The Settlement Class comprises: All persons who between April 1, 2013 and June 13,

19 2019 purchased in the United States any Seagram’s Ginger Ale Products except for purposes of
20 resale. The Settlement creates a fund of $2,450,000 against which Settlement Class Members
21 may file a claim to receive a refund for each Unit of the Products purchased between April 1,
22 2013 and June 13, 2019. Those who filed a timely claim will receive a cash payment of $0.80 for
23 each Product purchased during the class period, with a guaranteed minimum payment of $4.00 for
24 any Household that submits a Valid Claim even without Proof of Purchase. There is a $10.40 (13
25 Unit) per-Household cap on recovery for claims without Proof of Purchase and an $80.00 (100
26 Unit) per-Household cap on recovery for all claimed purchases, provided the Household provides
27
28   1
         Capitalized terms herein have the same meaning as set forth in the Settlement Agreement.

                                                       1
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
        Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 3 of 25



 1 valid Proof of Purchase for at least 87 of those purchases.
 2           Finally, the Settlement provides that Plaintiffs may seek an award of up to $735,000 in

 3 attorneys’ fees, $85,000 in costs, and up to $11,000 in total incentive awards for Class
 4 Representatives.
 5                        NOTICE AND SETTLEMENT ADMINISTRATION

 6           The Settlement Agreement is being administered by a well-known, independent claims

 7 administrator, RG/2 Claims Administration (“RG/2”). Following the Court’s preliminary
 8 approval and conditional certification of the nationwide settlement, RG/2 established a settlement
 9 website (the “Settlement Website”) at http:// www.gingeralesettlement.com—which contained the
10 settlement notices, the procedures for class members to submit claims or exclude themselves, a
11 contact information page that includes address and telephone numbers for the claim administrator
12 and the parties, the Settlement Agreement, the signed order of preliminary approval, online and
13 printable versions of the claim form and the opt out forms, answers to frequently asked questions,
14 and a Product list. In addition, the papers in support of final approval and the application for
15 attorneys’ fees, costs, and incentive awards were placed on the website after they were filed. The
16 claim administrator also operated a toll-free number for class member inquiries.
17           Notice was published in multiple media outlets, all of which referred class members to the

18 settlement website, delivering approximately 300,000 unique visitors to that website. Online
19 Notice comprised of more than 26 million advertisement impressions that were displayed on a
20 variety of websites (both mobile and desktop) targeted at likely members of the Class based on
21 demographic data, including to persons believed to have purchased Seagram’s products, likely
22 purchasers of ginger ale in general, and adults 18-44, who are a primary demographic among
23 Settlement Class Members. Baldwin Decl. ¶ 7 & Ex. C. These ads were displayed on Facebook,
24 Instagram, and multiple other websites known to reach those demographic groups. The published
25 notices pointed to, and all the online notices hyperlinked to, the Settlement Website. In addition,
26 the Short Form Notice was published in the July 29, 2019 issue of People magazine and released
27 on PR Newswire on July 22, 2019. Id. ¶¶ 8-9
28           Moreover, Class Counsel and the claim administrator undertook several actions above and

                                                      2
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 4 of 25



 1 beyond the notice plan to provide notice and encourage claims. For example, GSLLP attorneys
 2 reviewed, tested, and requested changes to several initial versions of the Settlement Website,
 3 including improving the clarity and operation of the claim form and debugging certain aspects of
 4 the claim processing; corresponded with the claims administrator to discuss improvements to the
 5 notice program and the claim process, to increase the claim rate; and responded to numerous
 6 inquiries from class members about the settlement and filing claims. Gutride Reply Decl. ¶ 2. At
 7 GSLLP’s request, the claims administrator also took steps to stimulate claims. In particular, the
 8 claims administrator utilized Facebook Retargeting to show additional advertisements to
 9 individuals who either visited the Settlement Website landing page and did not file a claim or
10 started a claim form and did not submit it. The claims administrator also requested that the
11 website TopClassActions.com give the Settlement “Primary Newsletter Focus,” which featured
12 the settlement in the website’s bi-weekly newsletter sent to over 770,000 subscribers. Id. ¶ 3.
13           Class members were given until September 5, 2019 to object to or exclude themselves

14 from the Proposed Settlement. A total of 128,887 claims were received by the administrator, with
15 an estimated dollar value to be paid to claimants of $1.3 million out of the $2.45 million common
16 fund. That far exceeds the 75,000 to 100,000 anticipated claims upon which the Court granted
17 preliminary approval.
18                                              ANALYSIS

19    I.     JURISDICTION
20           This court has jurisdiction under 28 U.S.C. § 1332(d)(2).
21
      II.    OBJECTIONS
22
            There was only one objection to the settlement. It was filed by Charles M. Thompson after
23
     the deadline to submit objections had passed. His only basis for objecting is that the settlement
24
     resolves Alabama Deceptive Trade Practices Act claims (“ADTPA”) on a class basis despite the
25
     fact that the ADTPA prohibits consumers from maintaining class actions. After viewing
26
     Plaintiff’s response to his objection, Mr. Thompson decided to voluntarily withdraw it. Plaintiff’s
27
     counsel stated on the record at the final approval hearing that no consideration was paid for Mr.
28
     Thompson’s withdrawal. I find the objection properly withdrawn.
                                                      3
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
        Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 5 of 25



 1           In any event, the objection is unpersuasive. In Shady Grove Orthopedic Assocs., P.A. v.

 2 Allstate Ins. Co., 559 U.S. 393, 400 (2010) the Supreme Court held that a New York law
 3 prohibiting the recovery of certain statutory damages in class actions would not apply in federal
 4 court. Id. at 410-11; see also id. at 432-33 (Stevens, J., concurring). Applying Shady Grove, the
 5 Eleventh Circuit has held that “[t]he Alabama statute restricting class actions, like the New York
 6 statute at issue in Shady Grove, does not apply in federal court. Rule 23 controls.” Lisk v. Lumber
 7 One Wood Preserving, LLC, 792 F.3d 1331, 1336 (11th Cir. 2015). The same logic applies here.
 8    III.    CERTIFICATION OF SETTLEMENT CLASS
 9            The Court finds that the prerequisites of Rule 23 of the Federal Rules of Civil Procedure
10 have been satisfied for certification of the Settlement Class for settlement purposes because:
11 Settlement Class Members are so numerous that joinder of all members is impracticable; there are
12 questions of law and fact common to the Settlement Class; the claims and defenses of the Class
13 Representatives are typical of the claims and defenses of the Settlement Class they represent; the
14 Class Representatives have fairly and adequately protected the interests of the Settlement Class
15 with regard to the claims of the Settlement Class they represent; common questions of law and
16 fact predominate over questions affecting only individual Settlement Class Members, rendering
17 the Settlement Class sufficiently cohesive to warrant a class settlement; and the certification of
18 the Settlement Class is superior to individual litigation and/or settlement as a method for the fair
19 and efficient resolution of this matter. The Court additionally finds, for the reasons set forth in
20 the Plaintiffs’ motions for preliminary and final approval, that despite any differences among the
21 laws of the various states, common issues of law and fact predominate, making certification of a
22 nationwide class appropriate. In particular, the challenged labeling claim did not vary from state
23 to state; the various states require similar elements of proof with respect to the asserted claims in
24 the Second Amended Complaint; and common issues under those laws predominate. See
25 Espinosa v. Ahearn (In re Hyundai & Kia Fuel Econ. Litig.), 926 F.3d 539, 560 (9th Cir. 2019)
26 (en banc) (affirming nationwide settlement class in case involving a “nationwide, concerted
27 marketing effort”). To the extent there are differences among state laws, plaintiffs have
28 demonstrated that similarly situated states can be combined into subclasses and there exist named

                                                       4
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
        Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 6 of 25



 1 plaintiffs in the Second Amended Complaint who can represent each such subclass. See id. at 563
 2 (holding that variations in state law did not defeat predominance in nationwide settlement class
 3 because such variations are an issue “for trial manageability” and that “[in] settlement cases, such
 4 as the one at hand, the district court need not consider trial manageability issues”).
 5           For purposes of the settlement and this Final Approval Order and Judgment, the Court

 6 hereby finally certifies the following Settlement Class: All persons who between April 1, 2013
 7 and June 13, 2019, purchased, in the United States, any Seagram’s Ginger Ale Products.
 8 “Excluded Persons” from the Settlement Classes are: (1) the Honorable Edward J. Davila, the
 9 Honorable Virginia K DeMarchi; the Honorable Howard R. Lloyd; the Honorable Wayne
10 Andersen (Ret.); (2) any member of their immediate families; (3) any government entity; (4)
11 Defendant; (5) any entity in which Defendant has a controlling interest; (6) any of Defendant’s
12 subsidiaries, parents, affiliates, and officers, directors, employees, legal representatives, heirs,
13 successors, or assigns; (7) counsel for the Parties; and (8) any persons who timely opted out of the
14 Settlement Class.
15           For the purpose of this settlement, the Court hereby finally certifies Plaintiffs Jackie

16 Fitzhenry-Russell, David Swartz, Ashley Salcedo, Scott Miller, Isabelo Pascual, Florin Carlin,
17 and Kristina Hoffman as Class Representatives and designates the law firm of Gutride Safier LLP
18 as Settlement Class Counsel.
19    IV.    NOTICE AND CLAIMS ADMINISTRATION
20           The Notice Plan provides notice to class members by publication, rather than directly, but
21 this is appropriate here where the evidence is undisputed that the parties do not know the names
22 or contact information for class members, as the purchases were made at retail and Defendant is a
23 wholesaler. Under these circumstances, individualized notice was not required or reasonably
24 practicable. See, e.g., Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1129 (9th Cir. 2017)
25 (recognizing that Rule 23 “does not insist on actual notice to all class members;” and “courts have
26 routinely held that notice by publication in a periodical, on a website, or even at an appropriate
27 physical location is sufficient to satisfy due process”); In re Toys R Us-Delaware, Inc. FACTA
28 Litigation, 295 F.R.D. 438, 449 (C.D. Cal. 2014) (“When the court certifies a nationwide class of

                                                        5
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
          Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 7 of 25



 1 persons whose addresses are unknown, notice by publication is reasonable.”). The Court reaffirms
 2 the finding it made in the order granting preliminary approval that the published notice plan
 3 provided the best practicable notice to the members of the class and satisfied the requirements of
 4 due process. See, e.g., Fitzhenry-Russell v. Keurig Dr. Pepper, Inc., No. 5:17-cv-00564-NV, Dkt.
 5 No. 350, pp. 5, 8-9 (N.D. Cal. April 10, 2019) (“Canada Dry Final Approval Order”) (approving
 6 virtually identical notice plan regarding ginger ale beverage); Miller v. Ghirardelli Chocolate Co.,
 7 No. 12-CV-04936-LB, 2015 WL 758094, at *3 (N.D. Cal. Feb. 20, 2015) (approving similar
 8 publication notice plan in class action regarding grocery store item); Arnold v. Fitflop USA, LLC,
 9 No. 11-CV-0973 W KSC, 2014 WL 1670133, at *5 (S.D. Cal. Apr. 28, 2014) (same for class
10 action regarding shoes); see also Ellison v. Steven Madden, Ltd., No. CV115935PSGAGRX,
11 2013 WL 12124432, at *3 (C.D. Cal. May 7, 2013) (approving a notice plan reaching 77%); In
12 re: Whirlpool Corp. Front–loading Washer Prod. Liab. Litig., No. 1:08-WP-65000, 2016 WL
13 5338012, at *9 (N.D. Ohio Sept. 23, 2016) (approving notice plan reaching approximately 77.5
14 percent of Class Members).
15       V.   FINAL APPROVAL OF SETTLEMENT AGREEMENT
16            A court may approve a proposed class action settlement of a certified class only “after a
17 hearing and on finding that it is fair, reasonable, and adequate after considering whether: (A) the
18 class representatives and class counsel have adequately represented the class; (B) the proposal
19 was negotiated at arm’s length; (C) the relief provided for the class is adequate, taking into
20 account: (i) the costs, risks, and delay of trial and appeal; (ii) the effectiveness of any proposed
21 method of distributing relief to the class, including the method of processing class-member
22 claims; (iii) the terms of any proposed award of attorney's fees, including timing of payment; and
23 (iv) any agreement required to be identified under Rule 23(e)(3); and (D) the proposal treats class
24 members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2). 2 In reviewing the proposed
25
     2
26     Prior to the amendments to Rule 23, which took effect December 1, 2018, the Ninth Circuit had
     enumerated a similar list of factors to consider in evaluating a proposed class settlement. See
27   Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (enumerating the
     following factors: “(1) the strength of the plaintiffs’ case; (2) the risk, expense, complexity, and
28   likely duration of further litigation; (3) the risk of maintaining class action status throughout the
     trial; (4) the amount offered in settlement; (5) the extent of discovery completed and the stage of
                                                          6
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 8 of 25



 1 settlement, the Court need not address whether the settlement is ideal or the best outcome, but
 2 determines only whether the settlement is fair, free of collusion, and consistent with plaintiff’s
 3 fiduciary obligations to the class. See Hanlon v. Chrysler Corp., 150 F.3d at 1027.
 4           For the reasons further detailed below and discussed at oral argument, the Court finds that

 5 the proposed settlement is fair and appropriate under the Rule 23(e)(2) factors. The main issue in
 6 this case is whether the “Made with Real Ginger” claim was false, or likely to mislead consumers
 7 about the form of the ginger in the beverage or its health benfits. There would be a battle of the
 8 experts regarding consumer understanding and materiality of the representation and the
 9 computation of damages, if any. For example, Plaintiffs’ expert opined that damages were
10 approximately 6% of the purchase price of the Products, and Defendant’s expert opined damages
11 were zero. Proceeding to trial would have been costly; recovery was not guaranteed; and there
12 was the possibility of protracted appeals. Even if Plaintiffs succeded, the best-case recovery per
13 Unit after trial was less than the amount offered in settlement, and a claims process would be
14 required even after trial, because class members could not otherwise be identified. The settlement
15 occurred only after extensive litigation including a contested motion to dismiss, contested
16 discovery motions, numerous fact and expert depositions, review of thousands of pages of
17 documents, interrogatories, requests for admission, and third-party discovery. Counsel for both
18 parties were highly experienced; Plaintiffs’ counsel provided detailed declarations explaining
19 why they supported the settlement, and there is no factual basis to support any allegation of
20 collusion or self-dealing.
21                 A.       Class Representatives and Class Counsel Have Adequately
                            Represented the Class.
22
             In the order preliminarily approving the Settlement, the Court found that the Class
23
24
     the proceedings; (6) the experience and views of counsel; (7) the presence of a governmental
25 participant; and (8) the reaction of the class members to the proposed settlement”). In the notes
26 accompanying the Rule 23 amendments, the Advisory Committee explained that the amendments
     were not designed "to displace any factor, but rather to focus the court and the lawyers on the
27 core concerns of procedure and substance that should guide the decision whether to approve the
     proposal.” Accordingly, this Court applies the framework of Rule 23 while “continuing to draw
28 guidance from the Ninth Circuit’s factors and relevant precedent.” Hefler v. Wells Fargo & Co.,
     No. 16-cv-05479-JST, 2018 U.S. Dist. LEXIS 213045 *13 (N.D. Cal. Dec. 17, 2018).
                                                 7
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 9 of 25



 1 Representatives and Class Counsel adequately represented the interested of the Class. There is no
 2 evidence contradicting the previous finding. Class Counsel has vigorously prosecuted this action
 3 through dispositive motion practice, extensive discovery, and formal mediation. Class Counsel
 4 also prosecuted a similar class action relating to the “Made from Real Ginger” on Canada Dry
 5 Ginger Ale, which settled on the eve of trial. Counsel therefore “possessed sufficient information
 6 to make an informed decision about settlement.” Hefler, 2018 U.S. Dist. LEXIS 213045 *18.
 7                 B.       The Settlement Was Negotiated at Arm’s Length.
 8           This Court finds that the settlement is the product of serious, non-collusive, arms’ length
 9 negotiations by experienced counsel with the assistance of a well-respected and experienced
10 mediator, former U.S. District Judge Wayne Andersen, of JAMS. See, e.g, G. F. v. Contra Costa
11 Cty., 2015 WL 4606078, at *13 (N.D. Cal. July 30, 2015) (noting that “[t]he assistance of an
12 experienced mediator in the settlement process confirms that the settlement is non-collusive”);
13 Hefler, 2018 U.S. Dist. LEXIS 213045 *19 (“[T]he Settlement was the product of arm's length
14 negotiations through two full-day mediation sessions and multiple follow-up calls supervised by
15 former U.S. District Judge Layn Phillips.”). Further, before agreeing upon the terms of the
16 settlement, the parties engaged in extensive factual investigation, which included seven fact and
17 expert depositions, document production of thousands of pages, interrogatories, and third-party
18 discovery. The parties also briefed various important legal issues in connection with the motion to
19 dismiss. In addition, Plaintiff Ms. Fitzhenry-Russell and her counsel have experience in other
20 ginger ale litigation, which settled days before trial was scheduled to begin, that has further
21 informed their views about the claims in this case. The record was thus sufficiently developed
22 that the parties were fully informed as to the viability of the claims and able to adequately
23 evaluate the strengths and weaknesses of their respective positions and risks to both sides if the
24 case did not settle.
25           Further, the Court notes that this settlement follows a similar settlement involving the
26 “Made from Real Ginger” claim on Canada Dry Ginger Ale, which was approved by Judge
27 Nathanael Cousins of this District and was the product of negotiations and mediation session with
28 former United States District Judge Wayne Andersen. Canada Dry Final Approval Order at 9.

                                                       8
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 10 of 25



 1           The Court has independently and carefully reviewed the record for any signs of collusion

 2 and self-dealing, and finds that no collusion or self-dealing occurred. Specifically, the Court
 3 finds that Class counsel did not compromise the claims of the settlement class in exchange for
 4 higher fees.
 5                 C.       The Relief to the Class is Adequate
 6                        1.        Recovery to the Class
 7           Although not articulated as a separate factor in Rule 23(e), “[t]he relief that the settlement
 8 is expected to provide to class members is a central concern.” Fed. R. Civ. P. 23(e)(2)(C)-(D)
 9 advisory committee’s note to 2018 amendment. “The Court therefore examines ‘the amount
10 offered in settlement.’” Hefler, 2018 U.S. Dist. LEXIS 213045 *18 (quoting Hanlon, 150 F.3d at
11 1026).
12                                a)        Injunctive Relief
13           “Injunctions are the primary form of relief available under the UCL to protect consumers
14 from unfair business practices, while restitution is a form of ancillary relief.” Kwikset v. Superior
15 Court, 51 Cal. 4th 310, 337 (2011). The Settlement requires Defendant to remove the phrase
16 “Made with Real Ginger” from the marketing and labeling of Seagram’s Ginger Ale. Consistent
17 with the evidence discovered in the case, the parties bargained for and reached agreement that the
18 Defendant may, at its option, use any of the following words and phrases: “ginger,” “real ginger,”
19 or “natural ginger,” in combination with one of the following three words: “taste,” “extract,” or
20 “flavor.” All of this is consistent with the evidence that Defendant’s supplier, Givaudan Flavors
21 Corporation, utilized ginger root to make the flavor extract used in Seagram’s Ginger Ale. Thus,
22 under the terms of the injunction, as an example, future packaging, may, but need not, state “real
23 ginger taste,” “made with real ginger extract,” “real ginger flavor,” “flavor from real ginger
24 extract,” or “natural ginger flavor.” The Permanent Injunction also allows Defendant to use the
25 phrases “ginger extract,” “natural ginger flavor extract,” “natural ginger extract,” “natural ginger
26 flavor,” or “ginger flavor” in the label ingredient line. The Parties agree that such approved
27 examples shall not limit other usages and combinations of the Approved Permitted Label Claim
28 in conjunction with other words or phrases.             All of this is consistent with the Court’s

                                                       9
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 11 of 25



 1 understanding of the discovery and evidence in the case. See Canada Dry Final Approval Order at
 2 8 (finding that a virtually identical injunction on the labeling of Canada Dry ginger ale provided
 3 “significant” relief to the class).
 4           It is appropriate for the Court to consider the injunctive relief in assessing the benefit to

 5 the class. See Allen, 787 F.3d at 1225 (citing Bluetooth) (“As a whole, the settlement appears to
 6 afford valuable relief, much by injunction, that will benefit the class;” remanding to allow district
 7 court opportunity to make express findings about value of that relief). This is true even if some of
 8 the value goes to the general public. See, e.g., In re TracFone Unlimited Service Plan Litigation,
 9 112 F. Supp. 3d 993, 1005 (N.D. Cal. 2015) (“The Court finds that the injunctive relief will have
10 significant value for both class members and the general public.”).
11                                b)        Monetary Recovery
12           Defendant also agreed to create a settlement fund of $2,450,000 against which Settlement

13 Class Members may make a claim for restitution of $0.80 per Unit, with a minimum of $4.00 per
14 Household, and up to $10.40 (thirteen Units) per Household without proof of purchase and
15 $80.00 (100 Units) with proof of purchase. If funds remain after payment of all valid claims (and
16 the attorneys’ fees and costs, discussed supra), the residual shall be paid cy pres to two charitable
17 organizations as described below.
18           Plaintiff’s evidence showed that its likely “best case” recovery at trial would be an

19 average of six percent of each Unit’s retail price, which Plaintiff’s counsel calculated would
20 represent approximately $0.14 per unit on averate. The six percent “price premium” was based on
21 a conjoint model proffered by Plaintiffs’ experts during the period for expert discovery in
22 connection with class certification. The conjoint model uses a survey that shows respondents
23 hypothetical products at differing prices, some with and without the claim (among other varying
24 product attributes), and the results are input into a market simulator that determines the value
25 consumers place on the “Made with Real Ginger” claim. Defendant challenges the methodology
26 and its experts testified that because sodas are “line-priced,” there could be no premium, so
27 damages were $0.00. Thus, the recovery here of $0.80 per Unit exceeds the 6 percent price
28 premium set forth by Plaintiffs’ experts. Even after a successful verdict, it would be necessary to

                                                       10
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
      Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 12 of 25



 1 use a claim process to direct the recovery to the actual class members, as Defendant did not
 2 possess records that identified the retail purchasers.
 3           Based on the record evidence and argument submitted by the parties in connection with

 4 the settlement, as well as the familiarity the Court has developed over the past two years with the
 5 claims and defenses in this case, the Court finds that this monetary recovery is fair, reasonable
 6 and adequate, particularly given the overall claimed actual damages amount, risks of proceeding
 7 to trial, and the amount made available to claimants. Accord Canada Dry Final Approval Order at
 8 8 (finding that $0.40 per Unit was reasonable and adequate monetary relief to the class).
 9                        2.    The Strength of Plaintiffs’ Case and Risk of Continuing
                                Litigation
10
             Although Plaintiffs’ California claims survived a motion to dismiss, the claims from other
11
     states had not yet faced such a motion, nor had a class been certified. Plaintiffs faced serious risk
12
     at a trial. Each required expert analysis to establish that the “Made with Real Ginger” claim was
13
     misleading, material to consumer purchasing decisions, and caused a price premium paid by
14
     consumers. As detailed in Plaintiffs’ motion, each of these expert methodologies was subject to
15
     criticism of cross-examination and could have been discounted by the jury. Further, evidence
16
     from the Defendant’s own experts regarding the real-world pricing of Seagram’s Ginger Ale
17
     products, including retail-line pricing, cast doubt on Plaintiffs’ market-simulation method of
18
     establishing class-wide damages.
19
                          3.    Effectiveness of Distribution Method.
20
             As noted above, the Court concludes that the distribution method and claims process is
21
     reasonable. Class Members who seek benefits under the Settlement must only submit a relatively
22
     simple claim form with basic questions about class membership. The process would be no
23
     different than that required after trial, as Defendant is a wholesaler and has no means of directly
24
     identifying retail-purchasing class members.
25
                          4.    The Terms of the Proposed Award of Attorneys’ Fees
26
             As noted in section VII below, the Court finds the proposed award of attorneys’ fees
27
     reasonable.
28

                                                      11
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
         Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 13 of 25



 1                        5.      Other Agreements.

 2           The Court is required to consider “any agreements required to be identified under Rule

 3 23(e)(3).” The parties have not identified any such agreements.
 4                 D.       The Proposal Treats Class Members Equitably Relative to Each
                            Other
 5
             All class members are entitled to the same relief under the Settlement. This proposal is
 6
     fair and equitable because the $0.80 per product refund is far greater than the $0.14 average
 7
     alleged price premium that Plaintiffs’ counsel anticipated recovering in the best-case scenario.
 8
     Plaintiffs’ damages theory is that every class member overpaid by 6% or 6.33%. Even though
 9
     products may have been sold at different prices based on size or retail location, the uniform relief
10
     makes it unnecessary for claimants to testify how much they paid for each purchase and makes
11
     the settlement administratively efficient. The incentive awards for the named plaintiffs are
12
     appropriate for the reasons stated below.
13
                   E.          The Response of Class Members.
14
15           Out of an estimated four million class members, there were 5 opt-outs and no objections. 3

16 In comparison, there were 128,887 claims, according to the report of the Settlement
17 Administrator. This is an overwhelmingly positive response. See Churchill Village, LLC v.
18 General Electric, 361 F.3d 566, 577 (9th Cir. 2004) (explaining that a court may infer
19 appropriately that a class action settlement is fair, adequate, and reasonable when few class
20 members object to it); Canada Dry Final Approval Order at 8-9 (finding “the reaction of class
21 members to the proposed Settlement is overall positive” where 91,254 claims were filed and there
22 were 318 opt outs and two objections); Zepeda v. PayPal, Inc., 2017 WL 1113293, at *16 (N.D.
23 Cal. Mar. 24, 2017) (holding “the indisputably low number of objections and opt-outs, standing
24 alone, presents a sufficient basis upon which a court may conclude that the reaction to settlement
25 by the class has been favorable); Cruz v. Sky Chefs, Inc., 2014 WL 7247065, at *5 (N.D. Cal.
26 Dec. 19, 2014) (“A court may appropriately infer that a class action settlement is fair, adequate,
27 and reasonable when few class members object to it.”); see also, e.g., In re Carrier IQ, Inc.,
28   3
      As noted below, there was one purported objector who withdrew his objection prior to the final
     approval hearing.
                                                  12
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
      Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 14 of 25



 1 Consumer Privacy Litig., 2016 WL 4474366, at *4 (N.D. Cal. Aug. 25, 2016) (stating that, “[i]n
 2 an analysis of settlements where notice relied on media notice exclusively, the claims rate ranged
 3 between 0.002% and 9.378%, with a median rate of 0.023%”).
 4    VI.    COSTS OF ADMISTERING THE SETTLEMENT
 5           The Claim Administrator has submitted an invoice for its expenses incurred to date and
 6 expected to be incurred through the completion of its work, in the amount of $230,329. Included
 7 in this invoice is the amount for all taxes due from the Settlement Fund. The Court finds that such
 8 amounts are reasonable and authorizes payment of the invoices, in full, from the Settlement Fund.
 9 VII. ATTORNEY’S FEES
10
             Class counsel requests a fee award of $735,000 in attorneys’ fees and costs. Defendant
11
     does not oppose the fee request. The record is undisputed that the settlement negotiation was
12
     overseen by an experienced mediator and that as fees were coming only from the settlement fund,
13
     Plaintiffs’ counsel had an incentive to maximize the class recovery in order to maximize their fees
14
     as a percentage of recovery. See, e.g., In re Volkswagen “Clean Diesel” Marketing, Sales
15
     Practices, and Products Liability Litigation, 2017 WL 1047834, at *4 (N.D. Cal., Mar. 17, 2017
16
     (“Volkswagen’s agreement not to oppose the application does not evidence collusion and was not
17
     obtained by Class Counsel to Class Members’ detriment.”); G. F. v. Contra Costa Cty., 2015 WL
18
     4606078, at *13 (N.D. Cal. July 30, 2015) (noting that “[t]he assistance of an experienced
19
     mediator in the settlement process confirms that the settlement is non-collusive”).
20
             Where a settlement involves a common fund, courts typically award attorneys’ fees based
21
     on a percentage of the total settlement. See State of Fla. v. Dunne, 915 F.2d 542, 545 (9th Cir.
22
     1990); see also In re Pac. Enters. Sec. Litig., 47 F.3d 373, 379 (9th Cir. 1995) (affirming
23
     attorney’s fee award of 33% of the recovery); Morris v. Lifescan, Inc., 54 F. App’x 663, 664 (9th
24
     Cir. 2003) (affirming attorney’s fee award of 33% of the recovery). When determining the value
25
     of the settlement, courts consider both the monetary and non-monetary benefits conferred under
26
     the settlement terms. See, e.g., Staton v. Boeing Co., 327 F.3d 938, 972-74 (9th Cir. 2003);
27
     Hartless v. Clorox Co., 273 F.R.D. 630, 645 (S.D. Cal. 2011), aff’d, 473 F. App’x. 716 (9th Cir.
28
     2012). The Court also considers the value of injunctive relief when assessing fees, but need not
                                                      13
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 15 of 25



 1 determine a specific monetary value associated with that relief. See Laguna v. Coverall N. Am.,
 2 Inc., 753 F.3d 918, 924 (9th Cir. 2014) vacated on other grounds, 772 F.3d 608 (9th Cir. 2014)
 3 (“[W]e have never required a district court to assign a monetary value to purely injunctive relief.
 4 To the contrary, we have stated that courts cannot ‘judge with confidence the value of the terms
 5 of a settlement agreement, especially one in which, as here, the settlement provides for injunctive
 6 relief.’”); Staton v. Boeing Co., 327 F.3d 938, 974 (9th Cir. 2003) (a district court still “should
 7 consider the value of the injunctive relief as a ‘relevant circumstance’” in its fee determination).
 8 Additionally, Ninth Circuit precedent requires courts to award class counsel fees based on the
 9 total benefits being made available to class members rather than the amount actually claimed.
10 Young v. Polo Retail, LLC, 2007 U.S. Dist. LEXIS 27269, at *23 (N.D. Cal. Mar. 28, 2007)
11 (citing Williams v. MGM-Pathe Commc’ns Co., 129 F.3d 1026 (9th Cir. 1997) (finding “district
12 court abused its discretion in basing attorney fee award on actual distribution to class” instead of
13 amount being made available)).
14           In the Ninth Circuit, the benchmark for an attorney fee is 25% of the total settlement

15 value, including the monetary and non-monetary recovery. See Six Mexican Workers, 904 F.2d at
16 1311; see also Staton, 327 F.3d at 974 (“[W]here the value to individual class members of
17 benefits deriving from injunctive relief can be accurately ascertained . . . courts [may] include
18 such relief as part of the value of a common fund for purposes of applying the percentage method
19 . . . .”). The benchmark percentage “can then be adjusted upward or downward to account for any
20 unusual circumstances involved in the case.” Paul, Johnson, Alston & Hunt v. Graulty, 886 F.2d
21 268, 272 (9th Cir. 1989). Many cases have found that between 30% and 50% of the common
22 fund is an appropriate range when the settlement fund is less than ten million. See Van Vranken
23 v. Atl. Richfield Co., 901 F. Supp. 294, 297-98 (N.D. Cal. 1995) (collecting cases); see also
24 Johnson v. Gen. Mills, Inc., 2013 WL 3213832, at *6 (C.D. Cal. June 17, 2013) (awarding a fee
25 award of 30% of the settlement fund in a food labeling class action). Here Plaintiffs’ fee request
26 amounts to 30% of the monetary value of the settlement. Although that is slightly greater than the
27 benchmark of 25%, the award is nonetheless reasonable. The total monetary relief is under $10
28 million, but the primary form of relief under the UCL is an injunction, not restitution. Defendant

                                                      14
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 16 of 25



 1 here is agreeing to a permanent injunction to change its label. That is a significant portion of the
 2 total relief in the settlement but is difficult to value monetarily.
 3           A cross-check on Class Counsel’s lodestar also supports the fee award. The Court is not

 4 obligated to consider Class Counsel’s lodestar in evaluating the percentage of the fund to be
 5 awarded via a cross-check. In re Google Referrer Header Privacy Litig., 869 F.3d 737 (9th Cir.
 6 2017) (noting that district court did but was not required to do a lodestar method cross-check);
 7 Yamada v. Nobel Biocare Holding AG, 825 F.3d 536, 547 (9th Cir. 2016) (“[A] cross-check is
 8 entirely discretionary . . . .”); Bolton v. U.S. Nursing Corp., No. C 12-4466 LB, 2013 WL
 9 5700403, at *5 (N.D. Cal. Oct. 18, 2013) (“In a common fund case, a lodestar method does not
10 necessarily achieve the stated purposes of proportionality, predictability and protection of the
11 class and can encouraged unjustified work and protracting the litigation.”). Nevertheless, I retain
12 discretion to perform a cross-check and determine Class Counsel’s fee here is eminently
13 reasonable.
14           Under the lodestar approach, “[t]he lodestar (or touchstone) is produced by multiplying

15 the number of hours reasonably expended by counsel by a reasonable hourly rate.” Lealao v.
16 Beneficial California, Inc., 82 Cal. App. 4th 19, 26 (2000). Once the court has fixed the lodestar,
17 it may increase or decrease that amount by applying a positive or negative “multiplier to take into
18 account a variety of other factors, including the quality of the representation, the novelty and
19 complexity of the issues, the results obtained and the contingent risk presented.” Id.; see also
20 Serrano III, 20 Cal. 3d at 48-49; Ramos v. Countrywide Home Loans, Inc. (2000) 82 Cal. App.
21 4th 615, 622; Beasley v. Wells Fargo Bank, 235 Cal. App. 3d 1407, 1418 (1991) (multipliers are
22 used to compensate counsel for the risk of loss, and to encourage counsel to undertake actions
23 that benefit the public interest).
24           Plaintiffs’ Counsel’s current lodestar is approximately $796,887.50. (Gutride Reply Decl.

25 ¶ 4). This includes, without limitation, Plaintiffs’ Counsel efforts in investigating and filing the
26 complaint; opposing Defendant’s motion to dismiss; case management; substantial discovery
27 including document review, depositions, and discovery disputes; expert discovery; negotiating the
28 settlement and preparing the necessary papers to have the settlement reviewed by this Court.

                                                       15
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 17 of 25



 1 (Gutride Initial Decl. ¶ 48). Of further note, Plaintiffs’ lodestar does not include activities by
 2 Class Counsel in related ginger ale litigation in this District. That case involved very similar legal
 3 claims to those at issue here. It settled only on the eve of trial and Plaintiffs’ Counsel’s vigorous
 4 prosecution of that case, including trial preparations, allowed Counsel to gain expertise and
 5 litigate this matter more efficiently. Further, Plaintiffs’ Counsel is recovering less than 60% of
 6 their lodestar there. Canada Dry Final Approval Order at 5.
 7           Plaintiffs’ Counsel calculated their lodestar using Plaintiffs’ Counsel’s regular billing

 8 rates, which for the attorneys involved range from $550 to $1025 per hour. (Gutride Reply Decl.
 9 ¶ 4). “Affidavits of the plaintiff[’s] attorney and other attorneys regarding prevailing fees in the
10 community, and rate determinations in other cases, particularly those setting a rate for the
11 plaintiff[’s] attorney, are satisfactory evidence of the prevailing market rate.” United
12 Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). For attorneys and
13 staff at the Gutride Safier firm, these hourly rates are equal to market rates in San Francisco for
14 attorneys of Plaintiffs’ Counsel’s background and experience. (Gutride Initial Decl. ¶¶ 49-52);
15 see also Canada Dry Final Approval Order at 10 (approving Gutride Safier’s 2018 hourly rates of
16 between $500 to $975 per hour); Kumar v. Salov N. Am. Corp., No. 14-CV-2411-YGR, 2017
17 U.S. Dist. LEXIS 105463, at *24 (N.D. Cal. July 7, 2017) (finding that Gutride Safier’s 2017
18 hourly rates of up to $950 per hour were “reasonable and commensurate with those charged by
19 attorneys with similar experience in the market”); Rainbow Bus. Sols. v. MBF Leasing LLC, No.
20 10-cv-01993-CW, 2017 U.S. Dist. LEXIS 200188, at *5, 8 (N.D. Cal. Dec. 5, 2017) (finding that
21 Gutride Safier’s rates of between “$275 to $950 per hour” for attorneys “are reasonable and
22 commensurate with those charged by attorneys with similar experience who appear in this
23 Court”). No objector has challenged any of counsel’s hours or rates.
24           As further evidence of reasonableness, Class Counsel’s requested $735,000 fee results in a

25 negative lodestar multiplier of 0.92 (i.e. an award less than total lodestar of $796,887.50). Courts
26 have found negative multipliers an indication that a percentage of the fund slightly higher than the
27 benchmark 25% is reasonable. E.g. Covillo v. Specialtys Café, No. C-11-00594 DMR, 2014 U.S.
28 Dist. LEXIS 29837, at *22-23 (N.D. Cal. Mar. 6, 2014) (“Plaintiffs’ requested fee award is

                                                       16
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 18 of 25



 1 approximately 65% of the lodestar, which means that the requested fee award results in a so
 2 called negative multiplier, suggesting that the percentage of the fund [33%] is reasonable and
 3 fair.”) Indeed, courts in this Circuit routinely award positive multipliers between two and five.
 4 See, e.g., Vizcaino, 290 F.3d at 1051 (finding 3.65 multiplier to be “within the range of
 5 multipliers applied in common fund cases”); Noll v. eBay, Inc., 309 F.R.D. 593, 610 (N.D. Cal.
 6 2015) (listing multipliers as high as 5.2 among “the range of acceptable lodestar multipliers”);
 7 Dyer v. Wells Fargo Bank, N.A., 303 F.R.D. 326, 334 (N.D. Cal. 2014) (“A 2.83 multiplier falls
 8 within the Ninth Circuit’s presumptively acceptable range of 1.0–4.0.”); Van Vranken v. Atl.
 9 Richfield Co., 901 F. Supp. 294, 298 (N.D. Cal. 1995) (“Multipliers in the 3–4 range are common
10 in lodestar awards for lengthy and complex class action litigation.”).
11           The Court finds that the hours Class Counsel claimed were reasonably worked and that

12 the rates charged are reasonable and commensurate with those charged by attorneys with similar
13 experience who appear in this Court. The Court also finds that Plaintiff’s counsel represented
14 their clients with skill and diligence and obtained an excellent result for the class, taking into
15 account the possible outcomes at, and risks of proceeding to, trial. Accordingly, the following
16 amount shall be paid to Class Counsel from the Settlement Fund, as attorneys’ fees pursuant to
17 the terms of the Settlement Agreement: $735,000.
18    VIII. LITIGATION COSTS
19           Class counsel also are entitled to reimbursement of reasonable out-of-pocket expenses.
20 Fed. R. Civ. P. 23(h); see Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994) (holding that
21 attorneys may recover reasonable expenses that would typically be billed to paying clients in non-
22 contingency matters.); Van Vranken v. Atl. Richfield Co., 901 F. Supp. 294, 299 (N.D. Cal. 1995)
23 (approving reasonable costs in class action settlement). Costs compensable under Rule 23(h)
24 include “nontaxable costs that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P.
25 23(h).
26           Here, class counsel seeks reimbursement of $73,821.15 in litigation expenses including
27 filing fees, deposition expenses, fees for expert witnesses, document review platform data
28 hosting, etc., and provide records to document their claim. No objection has been made to any

                                                      17
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 19 of 25



 1 cost item or amount. Accordingly, the Court finds that these submissions support an award
 2 of$73,821.15 in costs.
 3    IX.    CLASS REPRESENTATIVE SERVICE AWARDS
 4           The district court must evaluate named plaintiffs’ awards individually, using relevant
 5 factors including “the actions the plaintiff has taken to protect the interests of the class, the degree
 6 to which the class has benefitted from those actions, . . . [and] the amount of time and effort the
 7 plaintiff expended in pursuing the litigation.” Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir.
 8 2003). “Such awards are discretionary . . . and are intended to compensate class representatives
 9 for work done on behalf of the class, to make up for financial or reputational risk undertaken in
10 bringing the action, and, sometimes, to recognize their willingness to act as a private attorney
11 general.” Rodriguez v. West Publishing Corp., 563 F.3d 948, 958-959 (9th Cir. 2009). The Ninth
12 Circuit recently emphasized that district courts must “scrutiniz[e] all incentive awards to
13 determine whether they destroy the adequacy of the class representatives.” Radcliffe v. Experian
14 Info. Solutions, 715 F.3d 1157, 1163 (9th Cir. 2013). Here Plaintiffs are seeking an incentive of
15 $5,000 for Plaintiff Fitzhenry-Russell, and $1,000 for the remaining named Plaintiffs, for a total
16 of $11,000 in incentives.
17           Plaintiff Fitzhenry-Russell took on substantial risk, most importantly the risk of bearing
18 Defendant’s costs. Fitzhenry-Russell also worked with counsel to provide information
19 throughout the litigation, which has now progressed for over two years. She answered
20 interrogatories and requests for production. She conducted searches of her personal records and
21 sat for a deposition. The other named Plaintiffs all provided Class Counsel with sufficient
22 information regarding their experiences and claims to enable them to join this case and represent
23 a nationwide class. And all Plaintiffs remained actively involved in the litigation after the
24 Settlement was reached.
25        For the reasons stated above, the following amounts shall be paid from the Settlement
26 Fund:
27                     a.     to Plaintiff Jackie Fitzhenry-Russell: $5,000
28                     b.    to Plaintiff David Swartz: $1,000

                                                      18
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 20 of 25



 1                     c.    to Plaintiff Ashley Salcedo: $1,000

 2                     d.    to Plaintiff Scott Miller: $1,000

 3                     e.    to Plaintiff Isabelo Pascual: $1,000

 4                     f.    to Plaintiff Florin Carlin: $1,000

 5                     g.    to Plaintiff Kristina Hoffman: $1,000

 6    X.     CY PRES
 7         If after payment of the amounts set forth in sections VI-VIII, above, as well as the payment
 8 of Valid Claims (including any pro-rata increase of such payment) as set forth in Part III of the
 9 Settlement Agreement, money remains in the Settlement Fund, that remainder shall be paid,
10 pursuant to the cy pres doctrine, in equal shares to National Consumers League, Washington, DC
11 and the Better Business Bureau’s Institute for Marketplace Trust. The cy pres doctrine is
12 appropriate for a case like this one, where class members who did not make claims cannot be
13 easily located or identified, in order to “put the unclaimed fund to its next best compensation use,
14 e.g., for the aggregate, indirect, prospective benefit of the class.” Nachshin v. AOL, LLC, 663 F.3d
15 1034, 1038 (9th Cir. 2011) (citing Masters v. Wilhelmina Model Agency, Inc., 473 F.3d 423, 436
16 (2d Cir.2007)). A cy pres remedy must “bear[] a substantial nexus to the interests of class
17 members.” Lane v. Facebook, 696 F.3d 811, 821 (9th Cir. 2012) cert. denied, 134 S. Ct. 8 (U.S.
18 2013). In evaluating a cy pres component of a class action settlement, courts look to factors set
19 forth in Six (6) Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301, 1305 (9th Cir.
20 1990). Specifically, the cy pres remedy “must account for the nature of the plaintiffs’ lawsuit, the
21 objectives of the underlying statutes, and the interests of the silent class members....” 663 F.3d at
22 1036 (citing Six Mexican Workers, 904 F.2d at 1307). The Court finds the cy pres recipients
23 appropriate for the following reasons.
24         National Consumers League (“NCL”) is the “nation’s oldest” consumer advocacy
25 organization, representing consumers on marketplace issues such as food health and labeling.
26 According to its website “NCL is working hard to help consumers make smart decision to nourish
27 their families” and to encourage “honest labeling.” https://www.nclnet.org/food_policy?page=3.
28 NCL also performs legal work on food labeling cases, including petitioning agencies to take

                                                      19
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
      Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 21 of 25



 1 action against product mislabeling, and filing suit on behalf of aggrieved consumers. The Better
 2 Business Bureau’s Institute for Marketplace Trust is a non-profit organization that states that it
 3 “teach[es] consumers how to take control of their purchasing decisions and avoid falling prey to
 4 scams.” https://www.bbbmarketplacetrust.org/. It also works with business to promote business
 5 ethics, better business behaviors and leadership. Both of these organizations will indirectly
 6 benefit class members who did not file a claim and are in line with the objectives of the consumer
 7 protection statutes underlying plaintiff’s claims. Cy Pres is also appropriate because increasing
 8 claimants’ recovery pro-rata would result in their being greatly overcompensated.
 9    XI.    COMPLIANCE WITH CLASS ACTION FAIRNESS ACT
10           The record establishes that counsel served the required notices under the Class Action
11 Fairness Act of 2005, 28 U.S.C. § 1715, with the documentation required by 28 U.S.C.
12 § 1715(b)(1-8).
13
      XII. INJUNCTION
14
             Pursuant to the terms of the Settlement Agreement, Defendant shall be required to begin
15
     production of new Seagram’s Ginger Ale labeling, which does not contain the phrase “Made With
16
     Real Ginger,” within 120 days of the Effective Date as defined in Section 2.13 of the Settlement
17
     Agreement. Defendant shall be required to complete the transition to new labeling, such that all
18
     product labeling designs transmitted to Defendant’s vendors for use on product packaging reflect
19
     the removal of the phrase “Made With Real Ginger,” within 365 days of the Effective Date (or
20
     any further extension of the United States Food and Drug Administration’s deadline for new
21
     nutrition fact panel changes). .
22
             This injunction does not require Defendant or its bottlers, distributors, wholesalers, or
23
     retailers to withdraw, destroy, or refrain from selling through any old stock of Product units
24
     whose labeling contains the “Made with Real Ginger” claim, during or after Defendant’s
25
     transition to new labeling; and neither Defendant nor any bottler, distributor, wholesaler, or
26
     retailer shall be held liable for the sale of such old stock more than 365 days after the Effective
27
     Date. This injunction hereby expressly permits Defendant, at its option, to use any of the
28
     following words and phrases: “ginger,” “real ginger,” or “natural ginger,” in combination with
                                                      20
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 22 of 25



 1 one of the following three words: “taste,” “extract,” or “flavor.” For example, the words “taste,”
 2 “extract,” or “flavor” may be used, preceding, or following, the words “ginger,” “real ginger,” or
 3 “natural ginger” (the “Approved Permitted Label Claim”). By way of example, the injunction
 4 shall include these Approved Permitted Label Claim examples of permissible label claims: “real
 5 ginger taste,” “made with real ginger extract,” “real ginger flavor,” “flavor from real ginger
 6 extract,” and “natural ginger flavor.” The injunction hereby expressly permits use of “ginger
 7 extract,” “natural ginger flavor extract,” “natural ginger extract,” “natural ginger flavor,” or
 8 “ginger flavor” in the label ingredient line. Such approved examples shall not limit other usages
 9 and combinations of the Approved Permitted Label Claim in conjunction with other words or
10 phrases.
11         Finally, neither the Settlement Agreement nor the injunction issued pursuant hereto shall be

12 interpreted to impose any limitations on the future marketing or sale of the Products except as
13 expressly set forth in this section. Similarly, neither the Settlement Agreement nor the injunction
14 issued pursuant hereto shall be interpreted to impose any limitations on the composition,
15 manufacture, marketing, labeling, advertising, and/or sale of any product or products other than
16 those falling within the definition of “Products” set forth in Section 2.34 of the Settlement
17 Agreement. Nothing in this paragraph shall be interpreted to interfere with Defendant’s
18 obligations to comply with all applicable state and federal laws.
19    XIII. RELEASES; EFFECT OF THIS ORDER
20
                   A.        Releases by Class Representatives
21
           Plaintiffs on the one hand, and Defendant and its past and present agents, employees,
22
     representatives, officers, directors, shareholders, members, attorneys, accountants, insurers,
23
     receivers, advisors, consultants, partners, partnerships, parents, divisions, subsidiaries, affiliates,
24
     assigns, agents, independent contractors, successors, heirs, predecessors in interest, joint ventures,
25
     and commonly-controlled corporations on the other hand (collectively, the “Released Parties”),
26
     shall have unconditionally, completely, and irrevocably released and forever discharged each
27
     other from and shall be forever barred from instituting, maintaining, or prosecuting (1) any and all
28
     claims, liens, demands, actions, causes of action, rights, duties, obligations, damages or liabilities
                                                        21
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 23 of 25



 1 of any nature whatsoever, whether legal or equitable or otherwise, known or unknown, that
 2 actually were, or could have been, asserted in the Litigation, whether based upon any violation of
 3 any state or federal statute or common law or regulation or otherwise, or arise directly or
 4 indirectly out of, or in any way relate to, the allegations, claims, or contentions that Plaintiffs, on
 5 the one hand, and Defendant, on the other hand, have had in the past, or now have, related in any
 6 manner to the Defendant’s products, services or business affairs; and (2) any and all other claims,
 7 liens, demands, actions, causes of action, rights, duties, obligations, damages or liabilities of any
 8 nature whatsoever, whether legal or equitable or otherwise, known or unknown, that Plaintiffs, on
 9 the one hand, and Defendant, on the other hand, have had in the past or now have, related in any
10 manner to any and all of Defendant’s products, services or business affairs, or otherwise.
11         This release does not affect Plaintiffs’ abilities to enforce the terms of this Order, including

12 the injunction.
13                 B.       Releases by Class Members
14         By operation of this Order and Judgment, Settlement Class Members shall have
15 unconditionally, completely, and irrevocably released and discharged the Released Parties from
16 any and all claims, liens, demands, actions, causes of action, rights, duties, obligations, damages
17 or liabilities of any nature whatsoever, whether legal or equitable or otherwise, known or
18 unknown, whether arising under any international, federal, state or local statute, ordinance,
19 common law, regulation, principle of equity or otherwise, that were, or could have been, asserted
20 in the Litigation and that arise out of or relate to the Allegations, or to any similar allegations or
21 claims that could have been asserted in the Action regarding the labeling, advertising, or
22 formulation of the Products during the Class Period (the “Released Claims”), except that there
23 shall be no release of claims for personal injury allegedly arising out of use of the Products.
24 Settlement Class Members shall be forever barred from initiating, maintaining, or prosecuting any
25 Released Claims against Released Parties.
26      This release does not affect class members’ abilities to enforce the terms of this Order,
27 including the injunction.
28

                                                       22
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 24 of 25



 1                 C.        Waiver of Provisions of California Civil Code § 1542.

 2         By operation of this Order and Judgment, with respect to the released claims set forth
 3 above, Plaintiffs, Defendant, and Settlement Class Members shall be deemed to have waived and
 4 relinquished, to the fullest extent permitted by law, the provisions, rights and benefits conferred
 5 by any law of any state of the United States, or principle of common law or otherwise, which is
 6 similar, comparable, or equivalent to section 1542 of the California Civil Code, which provides:
 7           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
 8           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
             FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
 9           KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
             OR HER SETTLEMENT WITH THE DEBTOR.
10
     Plaintiffs, Defendant and Settlement Class Members understand and acknowledge the
11
     significance of these waivers of California Civil Code section 1542 and any other applicable
12
     federal or state statute, case law, rule or regulation relating to limitations on releases.
13
                   D.        Other Effects of This Order
14
             No action taken by the Parties, either previously or in connection with the negotiations or
15
16 proceedings connected with the Settlement Agreement, shall be deemed or construed to be an
17 admission of the truth or falsity of any claims or defenses heretofore made or an acknowledgment
18 or admission by any Party of any fault, liability or wrongdoing of any kind whatsoever to any
19 other Party. Neither the Settlement Agreement nor any act performed or document executed
20 pursuant to or in furtherance of the settlement: (a) is or may be deemed to be or may be used as an
21 admission of, or evidence of, the validity of any claim made by the Class Members or Class
22 Counsel, or of any wrongdoing or liability of the persons or entities released under this Order and
23 Judgment and the Settlement Agreement, or (b) is or may be deemed to be, or may be used as an
24 admission of, or evidence of, any fault or omission of any of the persons or entities released under
25 this Order and Judgment and the Settlement Agreement, in any proceeding in any court,
26 administrative agency, or other tribunal. Defendant’s agreement not to oppose the entry of this
27 Order and Judgment shall not be construed as an admission or concession by Defendant that class
28 certification was appropriate in the Litigation or would be appropriate in any other action.

                                                        23
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
       Case 5:17-cv-00603-EJD Document 95 Filed 10/03/19 Page 25 of 25



 1         Except as provided in this Order, Plaintiffs shall take nothing against Defendant by their

 2 Complaint. This order shall constitute a final judgment binding the Parties and Class Members
 3 with respect to this Litigation.
 4         The Litigation is hereby dismissed on the merits and with prejudice and final judgment shall

 5 be entered thereon, as set forth in this Order.
 6         Without affecting the finality of the judgment hereby entered, the Court reserves

 7 jurisdiction over the implementation of the Settlement Agreement. In the event the Effective Date
 8 does not occur in accordance with the terms of the Settlement Agreement, then this Order and any
 9 judgment entered thereon shall be rendered null and void and shall be vacated, and in such event,
10 all orders and judgments entered and releases delivered in connection herewith shall be null and
11 void and the Parties shall be returned to their respective positions ex ante.
12         Without further order of the Court, the parties may agree to reasonable extensions of time to

13 carry out any provisions of the Settlement Agreement.
14         There is no just reason for delay in the entry of this Judgment, and immediate entry by the

15 Clerk of the Court is expressly directed.
16           IT IS SO ORDERED this ____         October
                                    3rd day of ___________, 2019.
17
18
19                                                        _________________________________
                                                          HON. EDWARD J. DAVILA
20                                                        UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                     24
                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                              AND JUDGMENT
     11412488v.1
